Exhibit 10.7
 
December 17, 2013

Cambridge Capital Acquisition Corporation
525 South Flagler Drive, Suite 201
West Palm Beach, FL 33401


EarlyBirdCapital, Inc.
275 Madison Avenue, 27th Floor
New York, New York 10016


 
Re:
Initial Public Offering



Gentlemen:
 
This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Cambridge
Capital Acquisition Corporation, a Delaware corporation (the “Company”), and
EarlyBirdCapital, Inc., as Representative (the “Representative”) of the several
Underwriters named in Schedule I thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each comprised of one share of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”), and one warrant, each warrant
exercisable for one share of Common Stock (each, a “Warrant”). Certain
capitalized terms used herein are defined in paragraph 15 hereof.


In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a stockholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:


1.           If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all shares beneficially owned by him,
whether acquired before, in or after the IPO, in favor of such Business
Combination.
 
 
 

--------------------------------------------------------------------------------

 


2.           (a)  In the event that the Company fails to consummate a Business
Combination within 18 months from the closing of the IPO, or within 24 months
from the closing of the IPO if the Company has entered into a definitive
agreement with a target business for a Business Combination within 18 months
from the closing of the IPO and such Business Combination has not yet been
consummated within such 18 month period, the undersigned shall take all
reasonable steps to (i) cause the Company to cease all operations except for the
purpose of winding up, (ii) as promptly as possible, but no more than ten
business days after the expiration of such period, cause the Trust Fund to be
liquidated and distributed to the holders of IPO Shares and (iii) as promptly as
reasonably possible following such distribution, subject to the approval of the
Company’s remaining holders of Common Stock and the Board of Directors, cause
the Company to dissolve and liquidate, subject (in the case of (ii) and (iii)
above) to the Company’s obligations under Delaware law to provide for claims of
creditors and the requirements of other applicable law.


(b)  The undersigned hereby waives any and all right, title, interest or claim
of any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to his
Insider Shares or Private Units (“Claim”) and hereby waives any Claim the
undersigned may have in the future as a result of, or arising out of, any
contracts or agreements with the Company and will not seek recourse against the
Trust Fund for any reason whatsoever.  The undersigned acknowledges and agrees
that there will be no distribution from the Trust Fund with respect to any
warrants, all rights of which will terminate on the Company’s liquidation.


3.           The undersigned will escrow all of his Insider Shares pursuant to
the terms of a Stock Escrow Agreement which the Company will enter into with the
undersigned and Continental Stock Transfer & Trust Company, as escrow agent.


4.           The undersigned agrees that until the Company consummates a
Business Combination, the undersigned’s Private Units will be subject to the
transfer restrictions described in the commitment letter relating to the
undersigned’s purchase of Private Units.


5.           In order to minimize potential conflicts of interest which may
arise from multiple affiliations, the undersigned agrees to present to the
Company for its consideration, prior to presentation to any other person or
entity, any suitable opportunity to acquire a target business, until the earlier
of the consummation by the Company of a Business Combination or the liquidation
of the Company, subject to any pre-existing fiduciary and contractual
obligations the undersigned might have.


6.           The undersigned acknowledges and agrees that prior to the Company
entering into a Business Combination with a target business that is affiliated
with any Insiders of the Company or their affiliates, such transaction must be
approved by a majority of the Company’s disinterested independent directors and
the Company must obtain an opinion from an independent investment banking firm
that such Business Combination is fair to the Company’s unaffiliated
stockholders from a financial point of view.
 
 
2

--------------------------------------------------------------------------------

 


7.           Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive
and will not accept any compensation or other cash payment prior to, or for
services rendered in order to effectuate, the consummation of the Business
Combination.  Notwithstanding the foregoing, the undersigned and any affiliate
of the undersigned shall be entitled to reimbursement from the Company for their
out-of-pocket expenses incurred in connection with identifying, investigating
and consummating a Business Combination.


8.           Neither the undersigned, any member of the family of the
undersigned, nor any affiliate of the undersigned will be entitled to receive or
accept a finder’s fee or any other compensation in the event the undersigned,
any member of the family of the undersigned, or any affiliate of the undersigned
originates a Business Combination.


9.           The undersigned currently intends to be a director of the Company
until the earlier of the consummation by the Company of a Business Combination
or the liquidation of the Company and will not act in bad faith with respect to
any resignation from such position prior to such time.  The undersigned’s
biographical information previously furnished to the Company and the
Representative is true and accurate in all material respects, does not omit any
material information with respect to the undersigned’s biography that would be
necessary to make the statements contained therein not misleading and contains
all of the information required to be disclosed pursuant to Item 401 of
Regulation S-K, promulgated under the Securities Act of 1933.  The undersigned’s
FINRA Questionnaire previously furnished to the Company and the Representative
is true and accurate in all material respects.


10.         The undersigned has full right and power, without violating any
agreement by which he is bound, to enter into this letter agreement and to serve
as a director of the Company.


11.         The undersigned hereby waives his right to exercise conversion
rights with respect to any shares of the Company’s Common Stock owned or to be
owned by the undersigned, directly or indirectly, whether purchased by the
undersigned prior to the IPO, in the IPO or in the aftermarket, and agrees that
he will not seek conversion with respect to such shares in connection with any
vote to approve a Business Combination or an amendment to Article Sixth of the
Company’s Amended and Restated Certificate of Incorporation.


12.         The undersigned hereby agrees to not propose, or vote in favor of,
an amendment to Article Sixth of the Company’s Amended and Restated Certificate
of Incorporation prior to the consummation of a Business Combination.
 
 
3

--------------------------------------------------------------------------------

 


13.         The undersigned is entering into this letter agreement only in his
capacity as an individual, and not in his capacity as a director of the Company,
and nothing contained in this letter agreement shall be construed or operate to
limit the ability of the undersigned to take any action in his capacity as a
director of the Company that may be necessary in order to discharge his
fiduciary duties in such capacity.


14.         This letter agreement shall be governed by and construed and
enforced in accor­dance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction.  The undersigned hereby (i) agrees
that any action, proceeding or claim against him arising out of or relating in
any way to this letter agreement (a “Proceeding”) shall be brought and enforced
in the courts of the State of New York of the United States of America for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclu­sive, (ii) waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum and
(iii) irrevocably agrees to appoint Graubard Miller as agent for the service of
process in the State of New York to receive, for the undersigned and on his
behalf, service of process in any Proceeding.  If for any reason such agent is
unable to act as such, the undersigned will promptly notify the Company and
Representative and appoint a substitute agent acceptable to each of the Company
and Representative within 30 days and nothing in this letter will affect the
right of either party to serve process in any other manner permitted by law.


15.         As used herein, (i) a “Business Combination” shall mean a merger,
share exchange, asset acquisition, stock purchase, recapitalization,
reorganization or other similar business combination with one or more businesses
or entities; (ii) “Insiders” shall mean all officers, directors and stockholders
of the Company immediately prior to the IPO; (iii) “Insider Shares” shall mean
all of the shares of Common Stock of the Company acquired by an Insider prior to
the IPO; (iv) “IPO Shares” shall mean the shares of Common Stock issued in the
Company’s IPO; (v) “Private Units” shall mean (x) the Units purchased in the
private placement taking place simultaneously with the consummation of the
Company’s IPO and (y) the additional Units that will be purchased in a private
placement upon the full or partial exercise of the underwriter’s over-allotment
option for the Company’s IPO; and (vi) “Trust Fund” shall mean the trust fund
into which a portion of the net proceeds of the Company’s IPO will be deposited.


16.         Any notice, consent or request to be given in connection with any of
the terms or provisions of this letter agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.
 
 
4

--------------------------------------------------------------------------------

 


17.         No party hereto may assign either this letter agreement or any of
its rights, interests, or obligations hereunder without the prior written
consent of the other party. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This letter agreement
shall be binding on the parties hereto and any successors and assigns thereof.


18.         The undersigned acknowledges and understands that the Underwriters
and the Company will rely upon the agreements, representations and warranties
set forth herein in proceeding with the IPO.
 

   
Michael Durham
     
Print Name of Insider
     
 
     
/s/ Michael Durham
     
Signature
 

 
 
5

--------------------------------------------------------------------------------

 